Citation Nr: 9921840	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  94-44 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for conversion 
disorder, manifested by paralysis of the lower extremities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The veteran had active service from October 
1979 to August 1980. 

In a September 1996 decision, the Board determined that new 
and material evidence had not been submitted, and thus, 
declined to reopen the veteran's claim for service connection 
for conversion disorder, manifested by paralysis of the lower 
extremities.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court) 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999).  And, in February 1999, the Court ordered 
that the September 1996 Board decision be vacated, and that 
the case be remanded to the Board for further development. 


FINDINGS OF FACT

1.  In a June 1981 rating decision, the RO denied the veteran 
service connection for conversion reaction paraplegia; this 
decision is final. 

2.  Evidence associated with the claims folder since the June 
1981 RO decision, when considered alone or in conjunction 
with all of the evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

3.  The veteran's claim of service connection for conversion 
disorder, manifested by paralysis of the lower extremities, 
is well grounded. 




CONCLUSIONS OF LAW

1.  The June 1981 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1998).

2.  The evidence received since the June 1981 rating decision 
is new and material, and the veteran's claim for service 
connection for conversion disorder, manifested by paralysis 
of the lower extremities, is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The veteran's claim of entitlement to service connection 
for conversion disorder, manifested by paralysis of the lower 
extremities, is well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed June 1981 rating decision, the RO denied 
service connection for conversion reaction paraplegia.  At 
present, as the veteran attempted to reopen his claim for 
service connection, his case came before the Board for 
appellate review.  However, because the June 1981 RO decision 
is final, the veteran's claim may only be reopened if new and 
material evidence is submitted.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (1998).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West 12 Vet. App. 203 (1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (the Court), citing Elkins v. West 12 Vet. App. 209 
(1999) (en banc), held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

In this case, since the June 1981 final adjudication, the 
additional evidence in the file which is related to this 
issue includes, but is not limited to, records from the 
Naples Community Hospital dated January 1981 which reveal the 
veteran complained of paralysis of the legs.  Upon 
examination, he was diagnosed with conversion hysteria and 
paralysis of the lower extremities. 

However, the evidence also includes February 1986 medical 
records from the Western Medical Center which indicate he was 
treated for a gunshot wound of the right abdomen through to 
the right lower back.  Furthermore, February 1991 records 
from the Stormont-Vail Regional Medical Center note the 
veteran complained of being anesthetic from the beltline 
down, but did not show evidence of bladder or bowel 
dysfunction.  At this time, the veteran was instructed that 
the only findings in his tests were "lack of effort" as the 
cause for his weakness of the lower extremities, and that 
there was no medical reason for him to stay in the hospital.  
Nevertheless, he stayed and was observed by the nurses to be 
independently able to transfer himself from the bed to the 
wheelchair, then to the commode, and then back to the bed; he 
maintained the posture of his lower extremities during these 
transfers.  Upon discharge, the veteran was diagnosed with 
hysterical versus voluntary weakness.

Lastly, the Board notes the additional evidence also includes 
medical records from the Topeka VAMC dated from July 1991 to 
June 1993 which reveal the veteran was examined and treated 
for various diagnoses including, but not limited to, probable 
recurrent episodes of paraplegia due to transverse myelitis 
caused by spinal type multiple sclerosis, and neurogenic 
bladder and diplopia secondary to multiple sclerosis.  As 
well, the claims file includes various VA examination reports 
dated in 1993 which contain diagnoses such as possible 
multiple sclerosis, possible conversion disorder versus 
malingering disorder, adjustment disorder with depression, 
and low back pain with no evidence of radiculopathy.

After a review of the additional evidence submitted 
subsequent to the June 1981 rating decision, the Board finds 
that this evidence, when considered alone or in conjunction 
with all of the evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  As such, this evidence is "new and 
material" as contemplated by law, and provides a basis to 
reopen the veteran's claim of service connection for 
conversion disorder, manifested by paralysis of the lower 
extremities.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).  Additionally, the Board finds that the 
veteran's claim of entitlement to service connection for 
conversion disorder, manifested by paralysis of the lower 
extremities, is well grounded.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  However, as 
additional development is necessary prior to final 
adjudication on the merits, the veteran's claim is remanded 
to the RO for such development.


ORDER

New and material evidence having been submitted, the claim 
for service connection for conversion disorder, manifested by 
paralysis of the lower extremities, is reopened; the appeal 
is granted to this extent only.


REMAND

As a preliminary matter, the Board finds that the claim of 
entitlement to service connection for conversion disorder, 
manifested by paralysis of the lower extremities, is well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  However, 
as the Board deems that further development of the veteran's 
claim is necessary prior to final adjudication, the claim is 
remanded to the RO for such development.  

Once the claimant has established he or she has a well 
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  More importantly, the law is clear 
that, after a claim is determined to be well grounded, the 
veteran may be considered for a VA examination, pursuant to 
38 C.F.R. § 3.326 (1998); see Slater v. Brown, 9 Vet. App. 
240, 244 (1996).  

In this regard, the Board notes that, given the veteran's 
prior diagnoses of conversion disorder and malingering, and 
his more recent diagnosis of possible multiple sclerosis, he 
should be afforded an additional VA examination in order to 
clarify his current diagnosis(es) and to better determine the 
severity and etiology of any such diagnosis(es). 

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran 
and request him to complete VA Forms 21-
4142 (Authorization for the Release of 
Information) for all private health care 
providers that have treated him from 
1993 to the present for his conversion 
disorder, manifested by paralysis of the 
lower extremities.  Additionally, the RO 
should inquire as to the whether the 
veteran has been treated for the claimed 
disorder at any VA Medical Center from 
1993 to the present and, if so, obtain 
his dates and location of treatment.  
Subsequently, the RO should attempt to 
obtain these treatment records and 
associate them with the claims file.  If 
the search for the veteran's treatment 
records is negative, or if the veteran's 
response to the RO's inquiry regarding 
any of these treatment records is 
negative, the claims file must be 
properly documented to that effect.

2.  The RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of any 
currently present disorder(s) manifested 
by paralysis of the lower extremities.  
All indicated studies should be 
performed, and the claims folder must be 
made available to the examiner for 
review.  Based upon the examination 
results, a review of the claims folder, 
and consideration of the veteran's 
medical history, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that the veteran's 
neurologic-type symptomatology, including 
recurrent paralysis, was incurred in or 
aggravated by his period of service.  The 
examiner must include the complete 
rationale for all opinions and 
conclusions expressed. 

3.  Thereafter, after ensuring that the 
directives of this remand have been fully 
satisfied, the RO should de novo 
adjudicate the issue of service 
connection for conversion disorder, 
manifested by paralysis of the lower 
extremities.  In making its 
determination, the RO should review all 
the relevant evidence in the claims file.  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals
	


 


